Case 1:19-cv-05121-WHP Document 46 Filed 02/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
Rahul Manchanda,
Plaintiff, Index No 1:19-CV-05121
-against-
Navient Student Loans and
Educational Credit Management Corporation (“ECMC’”),
Defendants.
x
APPEARANCE OF COUNSEL

To: To the clerk of court and all parties of records
I am admitted or otherwise authorized to practice in this court, and I appear in this action,
of counsel, as counsel for: Rahul Manchanda.

a“

Date: January 31, 2020 ~ [th

Hannah Whiteker, Esq.

 

NYS Bar ID: 5465279

SDNY Badge # 28184

Of Counsel to:

Manchanda Law Office PLLC
Attorneys for Plaintiff

30 Wall St 8th floor

New York, NY 10005

Phone: (212) 968-8600
